Citation Nr: 0708219	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left hand injury, identified as involving a 
laceration scar on the dorsum of the hand with carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The veteran had honorable active duty service from April 1980 
to March 1984, with service from March 1984 to April 1985 
characterized as "other than honorable".

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied a rating in excess of 10 
percent for the low back disorder, identified as low back 
pain, residual strain, and also denied an increased 
(compensable) rating for the residuals of a left hand injury, 
identified as involving a laceration scar on the dorsum of 
the hand with carpal tunnel syndrome.  The veteran properly 
appealed the decisions regarding both matters to the Board.  

In May 2005, the RO awarded a compensable 10 percent 
disability rating for the left hand injury residuals, 
effective from January 29, 2001.  Pursuant to AB v. Brown, 6 
Vet. App. 35 (1993), the veteran is presumed to be seeking 
the maximum benefit allowed by law.  Consequently, although 
the RO increased the veteran's disability rating, the claim 
for a higher rating remains in controversy because less than 
the maximum benefit has been awarded.  

As will be explained below, the Board finds that the 
veteran's service-connected residuals of the left hand injury 
are presently improperly rated under hyphenated Diagnostic 
Codes applying to evaluations for two different disabilities.  
Separate ratings are warranted for separate disabilities 
despite the fact that they stem from the same injury.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The agency of 
original jurisdiction (AOJ) should address the proper 
identification and evaluation of each disability in the first 
instance prior to the Board doing so on appeal.
 
The matters involving the proper evaluation for the veteran's 
service-connected left hand injury residuals are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Disability due to the veteran's service-connected 
lumbosacral strain is manifested by characteristic pain on 
motion with no more than slight limitation of motion of the 
lumbosacral spine; there is no evidence that the veteran's 
lumbar spine disability has caused ankylosis, more than 
slight limitation of motion, intervertebral disc syndrome or 
recurring attacks of such, incapacitating episodes, chronic 
neurological manifestations, or muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.


CONCLUSION OF LAW

The criteria have not been met for a disability rating higher 
than 10 percent for the veteran's low back disorder.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic 
Code 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for a higher rating for his low back disorder by 
correspondence dated in March 2001, November 2003, and August 
2005.  While full notice may not have preceded the initial 
adjudication of the veteran's claim, such notice was 
subsequently provided and any errors in timing of notice do 
not prejudice the veteran in any manner.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the timing of notice to the veteran of 
matters involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations and that there is no indication that 
any pertinent evidence remains outstanding.  

The VCAA notices provided the veteran with ample opportunity 
to respond with evidence to substantiate the claim for a 
higher disability evaluation before his appeal was certified 
to the Board.  He has not indicated that he has any 
additional relevant evidence to submit or that needs to be 
obtained.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

II.  Factual Background

The evidence received in connection with the claim shows that 
the veteran was treated by a Dr. V from May 1998 to November 
2000, for several medical complaints and conditions, 
including the back disability.  These records show that the 
veteran complained of back pain.  

The evidence shows that the veteran underwent a VA fee-based 
examination in March 2001.  The veteran was notified of the 
examination by correspondence dated in March 2001.  He was 
provided with a questionnaire form and requested to complete 
the form prior to the examination.  Through this 
questionnaire form the veteran stated that he suffered from 
lumbosacral strain and that his symptoms included numbness, 
stiffness, and sharp pain in the left leg.  He also reported 
having experienced weakness and muscle spasm. 

A review of the March 2001 examination report shows that the 
examiner reported the veteran's subjective complaints 
included in the aforementioned questionnaire form.  The 
examiner reported that the onset of the veteran's back pain 
dates back to his period of service in 1981.  It was noted 
that he now experiences constant mild back pain as well as 
associated weakness, fatigue, lack of endurance, and 
stiffness.  It was reported that during flare-ups, his pain 
is increased and he experiences distress two to three times 
per week.  The veteran related that during flare-ups he has 
limited range of motion and activity.  He also related that 
the back discomfort interferes with his thinking process, as 
he experiences drowsiness.  He described pain between the 
buttocks and knees, especially in the left lower extremity, 
and weakness of the left leg after having experienced muscle 
spasms.  

On physical examination, the examiner described the veteran's 
posture as normal and his gait was unremarkable.  There was 
no significant weakness or pain on examination.  There was no 
pain on straight leg raising test, which was negative, 
bilaterally.  The examiner reported, however, that there was 
mild tenderness in the paraspinal areas of the lumbar spine, 
as well as mild spasm.  The range of motion studies resulted 
in the following findings:  flexion was from 0 to 95 degrees; 
extension was from 0 to 35 degrees; lateral flexion, 
bilaterally, was from 0 to 40 degrees and rotation, 
bilaterally was from 0 to 35 degrees.  The examiner reported 
that the veteran's range of motion was within normal limits 
without pain.  

On neurological examination, the veteran's reflexes, 
sensation, and motor functioning were found to be essentially 
normal.  The X-ray results revealed severe degenerative disc 
disease and spondylosis at L5-S1 with mild upper lumbar 
spondylosis.  There was no significant abnormality within the 
posterior elements.  

The examiner stated that the veteran's occupation is not 
significantly affected by the back disability; however, the 
examiner did note that the veteran reported that he is unable 
to sit for long period of time.  The examiner found that the 
veteran is able to perform all activities of daily living, 
except that he is unable to use a push lawnmower and he 
experiences difficulty when gardening.  

In a January 2004 statement, the veteran reported that some 
of his symptomatology, including spasm, was masked during the 
2001 examination by medication he had taken prior to the 
examination.  The veteran noted a workplace injury in 1990, 
and indicated that since 1990 he has had spasms and numbness 
running from the buttocks through the lower extremities.  

The veteran also underwent a VA fee-based examination in 
November 2004.  The diagnostic condition listed for the 
veteran's back was lumbosacral strain.  The veteran presented 
to the examination in no acute distress.  The examiner 
related that the veteran experienced characteristic traveling 
pain, described as crushing and sharp pain.  The veteran gave 
a history of discomfort of the lumbar spine exacerbated with 
bending, twisting, heavy lifting, standing for long periods 
of time, or sitting for long periods of time.  The examiner 
noted that the veteran did not describe any specific 
functional impairment.  

On physical examination, it was noted that the veteran did 
not have atrophic findings and that his posture and gait were 
within normal limits.  The veteran did not have limitation 
with standing or walking other than previously noted in 
history of present illness.  Evaluation of the joints reveals 
that the lumbar region was without erythema, edema, or heat 
changes.  Evaluation of the spine revealed appreciable 
radiating pain on movement without muscle spasm or tenderness 
to palpation.  Straight leg raising was negative bilaterally.  
There were no current signs of radiculopathy.  The range of 
motion findings were as follows:  flexion was from 0 to 90 
degrees with pain at 85 degrees; extension was from 0 to 30, 
without pain; bilateral flexion was from 0 to 25 degrees with 
pain; right rotation was from 0 to 30 degrees; left rotation 
was from 0 to 30 degrees with pain at 25 degrees.  The 
examiner stated that there was no further limitation by 
fatigue, weakness, lack of endurance, or incoordination.  The 
examination also made a specific finding that there was no 
evidence intervertebral disc disease.  

The neurological examination revealed cranial nerves II 
through XII to be intact without focal deficits.  Muscle 
strength was 5/5 bilaterally.  Reflexes are 2+ throughout.  
The veteran's sensation was normal to pinprick and light 
touch throughout.  Diagnostic testing shows that the X-ray 
study of the lumbosacral spine was negative.  As for the 
diagnosis, the examiner stated that the established diagnosis 
of lumbosacral strain  was unchanged.  

III.  Analysis

The RO initially awarded service connection for the veteran's 
low back disability in September 1997.  An evaluation of 10 
percent was assigned, effective April 30 1997.  In January 
2001, VA received the veteran's claim of entitlement to an 
increased rating for the service-connected back disability.  
In June 2002, the RO denied the veteran's claim of 
entitlement to an increased rating and continued the 10 
percent disability rating.  

The veteran asserts that his back disability is more severe 
than reflected by the 10 percent rating.  He asserts that the 
disability limits his ability to perform strenuous activities 
in work and in his leisure time.  He reports complaints of 
numbness and pain in the lower extremities, muscle spasm and 
sharp radiating pain.  (See the veteran's statement 
associated with the Notice of Disagreement (NOD) and 
Substantive Appeal of record).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  The August 2003 and Statement of the 
Case and the January 2005 Supplemental Statement of the Case 
informed the veteran of the amended criteria. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In view of the foregoing, the Board has considered whether an 
increased evaluation may be warranted under either the old or 
the revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.   

Below are the pertinent criteria (identified by Diagnostic 
Code) for rating disorders of the spine in effect through the 
course of this appeal.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).


5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

In this case, the record shows the veteran's service-
connected low back pain, residual of strain of the lumbar 
spine is presently assigned a 10 percent rating under the old 
criteria found at Diagnostic Code 5295 (for rating 
lumbosacral strain).  The Board finds that a similar rating 
under the old spinal criteria for Diagnostic Codes 5292 and 
5295 is equally appropriate based upon the evidence of 
record.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

As is explained below, the Board finds that the criteria have 
not been met for the next higher (20 percent) rating for the 
service-connected lumbosacral spine disability under any of 
the applicable criteria.  

In order to assign the next higher rating of 20 percent for 
the spine disability under old Diagnostic Code 5292 
(effective prior to September 2003 for rating limitation of 
motion of the lumbar spine), the evidence must reveal 
moderate limitation of motion of the lumbosacral spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Here, the 
evidence reveals that the limitation of motion of the 
veteran's lumbosacral spine has always been shown to be no 
more than slight.  The range of motion findings reported 
during the March 2001 examination, which are listed in detail 
above, were described as being within normal limits.  The 
range of motion findings reported during the November 2004 
examination were at the most slight.  Even with pain, the 
range of motion findings are more consistent with no more 
than slight limitation of motion.  Therefore, the Board finds 
that the criteria for the next higher rating of 20 percent 
under Diagnostic Code 5292 have not been met.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

In order to assign the next higher rating of 20 percent under 
Diagnostic Code 5295 (effective prior to September 2003 for 
rating lumbosacral strain), the evidence must show that the 
service-connected spine disability is manifested by symptoms 
consistent with lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The evidence during the 
appeal period shows that the veteran is diagnosed as having 
lumbosacral strain.  While the March 2001 examination report 
shows that the veteran experienced mild pain in the 
paraspinal area of the lumbar spine as well as "mild" 
spasm, the November 2004 examination report shows only that 
the veteran had radiating pain on movement; it did not show 
that he had any muscle spasm or tenderness to palpation.  The 
Board observes that the veteran reported a history of several 
episodes of muscle spasms and that examination of the 
veteran's spine in March 2001 revealed mild spasm.  The 
remaining evidence, however, does not reveal muscle spasm on 
extreme forward bending or loss of lateral spine motion.  In 
fact, no spasm was found on examination in 2004.  In view of 
the foregoing, the Board finds that the criteria for the next 
higher rating of 20 percent under Diagnostic Code 5295 are 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 2003).  

In order to assign the next higher rating of 20 percent under 
Diagnostic Code 5293, (in effect prior to September 2002 for 
rating Intervertebral Disc Syndrome, or IVDS), the evidence 
must demonstrate that the service-connected spine disability 
is manifested by moderate IVDS with recurring attacks.  In 
the veteran's case, the evidence shows that the veteran is 
diagnosed as having degenerative disc disease of the 
lumbosacral spine; however, the evidence does not show that 
the veteran is diagnosed as having IVDS, much less moderate 
IVDS with recurring attacks.  To the contrary, IVDS is 
specifically ruled out by the examiner performing the 2004 
examination.  Regardless of the diagnosis, the symptoms shown 
on examination do not approach those of moderate IVDS with 
recurring attacks.  

As noted above, during the pendency of the appeal, the 
criteria for evaluating IVDS were amended effective September 
2002.  In light of the amended criteria, stated in detail 
above, the Board must consider whether the criteria for the 
next higher rating are met when separate evaluations of the 
chronic orthopedic and neurologic manifestations were 
combined under 38 C.F.R. § 4.25.  In this regard, the Board 
finds that while the veteran has reported complaints of pain 
radiating down his lower extremities the evidence shows that 
the veteran does not currently suffer from neurologic 
impairment or neurologic manifestations of the lumbosacral 
spine disability that would warrant a compensable rating 
under any applicable Diagnostic Code utilized in evaluating 
neurological disorders.  38 C.F.R. § 4.124a, Diagnostic Codes 
8000 to 8914 (2006).  Neurological examination in 2004 was 
essentially normal.  

When the Board combines a noncompensable rating (0 percent) 
for neurologic impairment with the currently assigned 10 
percent evaluation for the veteran's orthopedic 
manifestations under Diagnostic Codes 5295, the combined 
rating does not result in an evaluation higher than 10 
percent.  Therefore, the criteria for the next higher rating 
of 20 percent under Diagnostic Code 5293, based on separate 
evaluations of the chronic orthopedic and neurologic 
manifestations, are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective beginning September 23, 
2002).  

The Board has also evaluated the spine disability based on 
the total duration of incapacitating episodes over the past 
12 months.  The veteran has not submitted any evidence which 
shows that he has experienced IVDS, to include IVDS based on 
incapacitating episodes.  Therefore, the criteria for the 
next higher rating of 20 percent under Diagnostic Code 5293, 
based on incapacitating episodes, are not met.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective beginning September 
23, 2002).  

In order to assign the next higher rating of  20 percent 
under the most recently amended criteria under Diagnostic 
Codes 5235 to 5243, the General Rating Formula for Disease 
and Injuries, the evidence must show that the spine 
disability is manifested by symptoms that include forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, the General 
Rating Formula for Disease and Injuries.  

During the appeal period, the range of motion findings show 
that forward flexion of the lumbosacral spine is greater than 
60 degrees; that the combined range of motion is greater than 
120 degrees; and that there is no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  The Board observes that during the 
appeal period, in March 2001, the evidence revealed that the 
veteran experienced "mild" spasm.  The evidence, however, 
does not show that the veteran had muscle spasm severe enough 
to result in an abnormal gait, as the March 2001 examination 
report shows that the veteran's gait was described as 
unremarkable.  Furthermore, it does not appear that any mild 
spasm noted in 2001 was any more than temporary.  As 
discussed earlier, the November 2004 examination report 
indicated that the veteran experienced pain without muscle 
spasm.  Also, there is no evidence of record showing the 
veteran had abnormal spinal contour.  To the contrary, the 
medical evidence has also revealed the veteran's posture is 
normal.  Thus, the evidence does not reveal chronic symptoms 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  As such, the Board 
must find that the criteria for the next higher rating of 20 
percent have not been met under Diagnostic Codes 5235 to 
5243, the General Rating Formula for Disease and Injuries.  

In short, for the reasons stated above, the Board concludes 
that the service-connected lumbosacral spine disability is 
not manifested by symptoms that meet the criteria for the 
next higher rating under any applicable criteria (old or 
revised) that pertain to disabilities of the spine.  

In conclusion, the Board considered the extent to which the 
veteran experiences functional loss, due to limitation of 
motion, excess movement, pain, weakness, excess fatigability, 
or incoordination (to include during flare-ups and/or with 
repeated use).  The examiners have not found that range of 
motion was lost upon repetitive motion or that flare-ups 
increased his symptomatology.  A higher rating is therefore 
not warranted under DeLuca, supra,, as most of the factors in 
question are not present, and the veteran's subjective 
complaints or pain do not limit the range of motion beyond 
what is contemplated by the applicable rating criteria, 
to in turn meet the requirements for a rating higher than 10 
percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran complained of 
back discomfort that interfered with his work and 
concentration, examination findings demonstrate no marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for the lumbosacral spine 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim for increase is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for a low 
back disorder is denied.

REMAND

As noted in the introduction, the veteran's service-connected 
residuals of the left hand injury are presently improperly 
rated under hyphenated Diagnostic Codes applying to 
evaluations for two different disabilities.  The RO has 
conceded that the service-connected disability residual to 
the inservice left hand injury involves a laceration scarring 
on the dorsum of the hand and carpal tunnel syndrome.  The 
criteria for evaluating disability due to scars addresses 
separate and distinct disability than the criteria for rating 
disability due to carpal tunnel syndrome.  Prior to appellate 
review, the agency of original jurisdiction must in the first 
instance address the matter of the possible assignment of 
ratings for each the disability caused by the laceration 
scars on the dorsum of the hand and that due to carpal tunnel 
syndrome.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

A remand is also required in order to have the veteran re- 
examined.  The record, as it stands, contains some 
information which suggests that the veteran may be entitled 
to a compensable rating for his disability involving carpal 
tunnel syndrome.  The veteran has reported complaints of 
numbness and paresthesia in his left hand impacting the use 
of his fingers.  However, the veteran's assertions 
notwithstanding, the record does not contain all of the 
information necessary to a full and proper adjudication of 
his claim(s).  It is unclear as to whether such disability is 
related to service-connected scarring, service-connected 
carpal tunnel syndrome, or some other non-service-connected 
etiology.  It is not entirely clear, for example, which of 
the nerves (if any) in the veteran's hand are involved, and 
to what extent.  The Board finds, therefore, that re-
examination is necessary.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2006) (indicating that re- examinations are 
generally required if evidence indicates that the current 
rating may be incorrect).  

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained.

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims. 38 
C.F.R. §§ 3.158, 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should contact the veteran and enlist his 
assistance in identifying and obtaining 
any outstanding records of medical 
treatment the veteran received through VA 
or private health care professionals 
involving disability related to his left 
hand.  Any additional evidence obtained 
should be associated with the claims file.

2.  After the foregoing development has 
been completed, arrange to have the 
veteran scheduled for a neurological 
examination of his left upper extremity.  
After reviewing the claims file, examining 
the veteran, and performing any indicated 
testing, the examiner should indicate, the 
nature and severity of any neurological 
disability involving the left hand.  For 
any neurological manifestations found, the 
examiner should indicate the etiology, 
specifically communicating whether such is 
related to scarring, to carpal tunnel 
syndrome, or to some other source.  The 
examiner should also specify which, if 
any, nerves are involved.

For each affected nerve, the examiner 
should indicate whether the impairment is 
in the nature of a neuritis, a neuralgia, 
and/or paralysis.  If paralysis of any 
nerve is identified, the examiner should 
indicate whether the paralysis is complete 
or incomplete and, if it is incomplete, 
whether the incomplete paralysis is best 
characterized as mild, moderate, or 
severe.  The examiner should also note 
whether there is any loss of reflexes, 
muscle atrophy, or sensory disturbances, 
and identify the extent to which any 
neurological impairment, paralysis, or 
anesthesia impacts the use of the fingers 
on that hand.  A complete rationale for 
all opinions should be provided.

3.  Thereafter, after any additional 
development or examination deemed 
appropriate, take adjudicatory action on 
the veteran's claim for a higher rating 
for the left hand injury residuals.  The 
AOJ must in the first instance address the 
matter of whether separate ratings are 
warranted for each the disability caused 
by the laceration scars on the dorsum of 
the hand and the disability due to carpal 
tunnel syndrome.  In so doing, consider 
the specific nerves that are medically 
identified as being affected by residuals 
of the left hand injury, and all 
appropriate neurological diagnostic codes.  
If any benefit sought remains denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a summary of the 
evidence that has been added to the claims 
file since the time that the last SSOC was 
issued in April 2005, and any additional 
diagnostic codes deemed applicable.  After 
the veteran and his representative have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to procure clarifying data and to comply 
with governing adjudicative procedures. The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


